Citation Nr: 0305615	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-43 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for major 
depressive disorder with psychotic symptoms.

2.  Entitlement to a compensable rating for esophagitis with 
dyspepsia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from January 1992 to January 
1995 at which time he was placed on the Temporarily Disabled 
Retirement List (TDRL).  He was removed from the TDRL in 
November 2000 and permanently retired.  

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for major depressive disorder and 
esophagitis with dyspepsia.  The RO assigned 10 percent and 
noncompensable ratings, respectively, effective to the date 
of claim.  The Board remanded the case in May 1999 for 
further development, and the case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  For the time period prior to September 14, 1998, the 
veteran's service connected major depressive disorder with 
psychotic symptoms more nearly resulted in definite social 
and industrial impairment.

2.  For the time period beginning on September 14, 1998, the 
veteran's service connected major depressive disorder with 
psychotic features resulted in not more than mild social and 
industrial impairment without clinical evidence of panic 
attacks, suicidal ideations, poor hygiene, or significant 
deficits of speech, memory, judgment, thinking or mood.

3.  The veteran's service connected esophagitis with 
dyspepsia is clinically asymptomatic.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no 
higher, for major depressive disorder with psychotic symptoms 
have been met for the time period prior to September 14, 
1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.1, 4.7, 4.130, 4.132, Diagnostic Code 9207 (1995-2002).

2.  The criteria for an initial rating in excess of 10 
percent for major depressive disorder with psychotic symptoms 
have not been met for the time period since September 14, 
1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.1, 4.7, 4.130, 4.132, Diagnostic Code 9207 (1995-2002).

3.  The criteria for an initial compensable rating for 
esophagitis with dyspepsia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.7, 4.31, 
4.114, Diagnostic Codes 7203, 7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 became 
effective during the pendency of this appeal.  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
These provisions are potentially applicable to the initial 
rating claims on appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (where the law or regulation changes during 
an appeal, VA must consider both the old and the new versions 
and apply the version most favorable to the claimant).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

In this case, the RO has informed the veteran of his duty to 
identify for the RO all pertinent treatment records, both 
private and VA, which may be pertinent to his claims on 
appeal.  An RO letter dated June 1999 notified him that VA 
would assist him in obtaining any records that he adequately 
identified and authorized VA to obtain, but that his claim 
could be expedited by his direct assistance in his case.  He 
was also notified that VA would obtain his VA clinical 
records, and provide him with VA examination.  The RO has 
also sent the veteran a Statement of the Case (SOC) and 
multiple Supplemental Statements of the Case (SSOC's) which 
have advised him of the evidence obtained and reviewed in his 
case, the applicable regulatory criteria pertaining to his 
disabilities, the Reasons and Bases for denying his claims, 
and the new Section 5103 requirements.  As such, the Board 
finds that the section 5103 obligations have been satisfied 
in this case.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In this case, VA has 
obtained the veteran's service medical records and his VA 
clinical records.  These records appear complete.  During the 
appeal period, the veteran has been gainfully employed and 
has not reported having filed a claim with the Social 
Security Administration.  The Board, therefore, finds that 
the provisions of 38 U.S.C.A. § 5103A(b)(3) have been 
satisfied.  The veteran has not reported treatment by non-VA 
doctors nor referenced any other private records which may be 
pertinent to the claims on appeal.  The Board finds that the 
provisions of 38 U.S.C.A. § 5103A(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  VA has obtained medical examination 
as necessary to adjudicate the initial rating claims and the 
most recent examination reports, dated December 1999, are 
adequate for rating purposes.  38 C.F.R. § 4.1 (2002).  On 
this record, the Board finds that there is now sufficient 
evidence of record to make a decision on these claims, that 
the notice and duty to assist provisions of the VCAA have 
been satisfied, and that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating his claims.

II.  Factual Summary

The veteran's service medical records reveal that he was 
first hospitalized due to suicidal thoughts on January 23, 
1995.  Prior to admission, he had a six-week history of 
depression following a possible diagnosis of peptic ulcer 
disease with decrease of appetite, 30 pound weight loss, 
inability to concentrate, anhedonia, difficulty in working 
with command and persecutory hallucinations.  He also had a 
history of heavy alcohol consumption.  He was initially 
placed on leave, but his depression and auditory 
hallucinations became stronger telling him to kill himself 
and mocking him.  His symptoms on admission included anxiety, 
middle insomnia, anhedonia, depressed mood, suicidal 
ideation, hopelessness and helplessness.  During his 
hospitalization, he was afforded individual, group and milieu 
therapy and biopsychosocial services.  He was also placed on 
Pamelor and Trilafon.  An esophagogastroduodenoscopy (EGD) in 
February 1995 demonstrated distal grade 2 esophagitis and 
resulted in an impression of dyspepsia secondary to 
esophagitis.  He was prescribed Zantac and anti-reflux 
measures.  He was discharged on March 23, 1995 with a 
resolution of his psychotic and depressive symptoms with 
prescriptions of Trilafon, Pamelor, Cisapride and Zantac.  
His diagnoses included major depressive disorder with 
psychotic symptoms, alcohol dependence in partial remission 
and gastrointestinal reflux disease (GERD).  He was deemed 
unfit for further military service, discharged to limited 
duty status to the Psychiatry Medical Hold and referred to 
the Physical Evaluation Board (PEB).  On hospitalization 
discharge, he was given a Global Assessment of Functioning 
(GAF) score of 60.

Thereafter, the veteran received outpatient treatment.  An 
April 17, 1995 Medical Board Report recommended an 
administrative involuntary separation.  On April 25, 1995, 
the veteran was readmitted for hospitalization due to 
suicidal thoughts.  Initially, he manifested neurovegetative 
signs, did not eat and sleep well, and voiced 
gastrointestinal complaints.  He was placed on Imapramine 
with improvement of his psychiatric and gastrointestinal 
symptoms.  He was discharged on June 1, 1995 with diagnoses 
of recurrent major depressive disorder and alcohol dependence 
by history.  He was given a GAF score of 65.  On June 19, 
1995, the PEB determined that the veteran was unfit for duty 
based on a diagnosis of major depressive disorder with 
psychotic symptoms, and placed on the TDRL.  He was assigned 
a 50 percent rating under VA Diagnostic Code 9207.

On VA general medical examination dated January 1996, the 
veteran reported a history of GERD symptoms which included 
nausea, epigastric pain, heart burns loss of appetite and 
chest pain with occasional diarrhea and headaches.  He 
indicated that his symptoms were improved with Zantac and was 
currently asymptomatic.  On examination, he presented as 
well-built and well-nourished.  He weighed in at 208 pounds 
with a reported maximum weight of 225 in the past year.  His 
physical examination was described as normal with the 
exception of his complaint of non-specific headaches which 
the examiner considered part of his depression.

On VA mental disorders examination dated January 1996, the 
veteran denied significant, recent psychiatric symptoms 
beyond a transient depressed mood.  He had a current 
prescription of Imapramine.  He was employed in a cabinet 
shop doing assembly and some carpentry.  On mental status 
examination, he presented as casually dressed and neatly 
groomed.  He was cooperative and pleasant.  His psychomotor 
movements and speech were normal.  His thought process was 
good.  His affect was relatively broad but slightly anxious.  
His mood was described as "OK" and improving.  He denied 
homicidal or suicidal ideations.  He also denied audio or 
visual hallucinations.  His recent and remote memory were 
intact.  His intelligent quotient (IQ) was deemed average to 
above average.  His insight and judgment were intact.  He was 
given a diagnosis of recurrent major depression with mood 
congruent features in nearly full remission.

By means of a rating decision dated January 1996, the RO 
granted service connection for major depressive disorder with 
psychotic symptoms and assigned an initial 10 percent rating.  
The RO also granted service connection for esophagitis with 
dyspepsia and assigned an initial noncompensable rating.  The 
veteran has appealed his initial ratings assigned by the RO.

Thereafter, the record next reflects that the veteran began 
monthly counseling at the Hampton, Virginia VA outpatient 
clinic in May 1996.  These records reveal his complaint of 
occasional feelings of hopelessness, being overwhelmed, 
crippling depression and disturbing nightmares.  He further 
reported anxiousness, constant racing thoughts, difficulties 
remaining focused and decreased tolerance.  He described 
auditory hallucinations.  He worked in various jobs involving 
asbestos removal and inspecting ventilation systems.  He was 
excited about the prospect of returning to college for 
completion of an engineering degree.  His relations with his 
girlfriend were occasionally strained.  His activities 
included attending church, working out and going to movies.  
He weighed within 5 pounds of his ideal weight of 210 pounds.  
His mental status examinations were significant for dysthymic 
mood, depression, tearfulness and anxiousness.  He was noted 
to have obsessive-compulsive personality traits.  His 
prescriptions included Pamelor, Nortriptyline, Perhenazine 
and Zantac.  His psychiatric status was described as 
"stable."  In October 1996, he reported for emergency room 
treatment due to increased depression, intractable crying, 
poor appetite, anxiety, indigestion, vomiting, diarrhea and 
occasional audio hallucinations.  He felt underappreciated at 
work.  He was prescribed Vistiril and Maalox and instructed 
to continue Nafazodine and Trilofin.  He was also encouraged 
to seek other employment.

On December 31, 1996, the veteran was hospitalized at the 
Hampton, Virginia VA Medical Center (VAMC) due to depression, 
anxiety and suicidal ideations.  He had taken thirty 25 mg. 
Hydroyzine tablets and sought help after becoming scared.  He 
described an element of severe anxiety with worry and fear to 
his depression that was more prominent early in the day.  He 
had been able to maintain minimal employment, but felt as if 
he may not be accepted back due to his depression.  For the 
several weeks prior to admission, he noted a loss of appetite 
and significant weight, and being unable to sleep.  He 
reported becoming severely depressed and overstressed at work 
secondary to increased responsibility over the holidays.  On 
mental status examination, he appeared sad and became tearful 
at times when talking about his depression.  He was alert and 
oriented to all spheres with an intact memory.  His thinking 
was organized, but his attention and concentration were 
slightly decreased.  He had a depressed mood with congruent 
affect.  He denied suicidal ideation at time of admission.  
His insight and judgment were fair.  He underwent Lithium 
therapy and improved after several days with a high 
motivation to get on with his life.  He was discharged on 
January 10, 1997 with a cheerful and bright affect, and no 
thoughts of harm to himself or others.  His discharge 
medications included Lithium Carbonate and Nefazodone.  

Thereafter, the veteran continued his monthly treatment in 
1997 at the Hampton, Virginia VA outpatient clinic.  He 
continued to report feelings of depression, being overwhelmed 
and anxiety.  He voiced some complaint of nightmares.  In May 
1997, he reported fewer bouts of stress and depression with 
an increased dosage of Nefazodone.  He was doing well in 
school and had begun training at Gateway for a new job.  He 
had also been accepted into VA's Vocational Rehabilitation 
program.  His condition was noted to be stable.  That same 
month, he was seen for complaint of chest congestion with 
loss of appetite.  His weight was recorded as 205 pounds.  In 
June 1997, he reported a few bouts of depression which he was 
able to work through.  He was having a difficult time 
relaxing and noted to be anxious.  On his next visit in 
September 1997, he had been unable to refill his medications 
and reported a vast difference in his symptoms without 
medications.  In October 1997, he reported a great deal of 
depression, lack of motivation and difficulty taking care of 
himself, but his condition was nonetheless deemed stable.  

A PEB periodic examination in November 1997 reported the 
veteran's history of five brief periods of employment since 
his discharge from service as well as his VA hospitalization 
in January 1997 due to a suicide attempt.  He reported 
difficulty remaining employed and less than optimal 
performance in school secondary to his depression.  He denied 
auditory or visual hallucinations or other symptoms of 
psychosis.  On mental status examination, he presented as 
neatly dressed and groomed.  He was alert and fully oriented.  
His speech was fluent and unpressured.  His mood was 
dysphoric with constricted congruent affect.  His showed no 
evidence of overt psychosis.  His memory and cognition were 
fully intact.  His insight and judgment were intact.  The PEB 
determined that the veteran's condition had not stabilized, 
and that his prognosis remained guarded.

In 1998, the veteran continued his monthly treatment at the 
Hampton, Virginia VA outpatient clinic.  In early 1998, he 
reported some mood swings because of loneliness following the 
break up of a relationship.  Nonetheless, he reported doing 
well with work and school.  He was noted to have an anxious 
affect, but no manic symptoms.  In March 1998, he told a VA 
examiner that his GERD symptoms had subsided with treatment 
for his psychiatric condition.  He weighed 201.7 pounds.  

In September 1998, the veteran underwent a periodic PEB 
examination.  At that time, he reported doing well.  He had 
held a job in computer manufacturing for about one year, and 
was attending classes at a local university.  On mental 
status examination, he presented as neatly dressed in casual 
civilian clothes.  He was alert and fully oriented.  There 
was no deficit in recent memory.  He showed no psychomotor 
abnormality.  His mood was euthymic and affect was congruent.  
There was no evidence of thought disorder.  There was no 
suicidal or homicidal ideation.  His insight and judgment 
appeared good.  He was given diagnoses of major depressive 
disorder with psychotic thinking, and alcohol dependence in 
partial remission.  The PEB resulted in the following 
conclusion:

"The patient's condition has stabilized.  The 
prognosis for continued good functioning is 
favorable provided he remain in treatment.  At 
present, the degree of civilian social and 
occupational impairment is minimal."

However, the PEB determined that the veteran's condition had 
not been stabilized at a permanent rate of disability and he 
remained on the TDRL with the 50 percent disability rate 
remaining in place.  

A February 1999 VA outpatient clinic record noted the 
veteran's report of feeling good with better concentration 
with use of Paxil and Lithium.  He was getting good grades in 
college, and his recent marriage was going well.  His mental 
status examination at that time was unremarkable, and his 
psychiatric status was deemed stable.  In June 1999, he 
reported feeling "down" with lack of energy, but his 
marriage was going well.  He was noted to be stable with a 
full range of affect.  

On VA mental disorders examination, dated December 1999, the 
veteran reported employment as a manufacturing supervisor at 
Gateway computers.  He complained of a continual, slight 
depression which was less cyclic and severe with use of 
Lithium.  His interests and energy were described as 
generally "okay" with a decreased libido since taking 
Lithium.  He considered his GERD as a psychosomatic part of 
his illness which had not been treated for over 4 years.  He 
had some decrease in appetite over the past month since 
taking Lithium.  He weighed 200 pounds and indicated a normal 
range from 195 to 215 pounds.  He denied hopelessness, 
helplessness, worthlessness, suicidal or homicidal ideation.  
He did have some guilt feeling over his illness.  He had good 
relations with his coworkers and supervisors.  He attended 
church on a weekly basis.  

On mental status examination, the veteran presented as neatly 
and casually dressed, and well-groomed.  He was alert and 
fully oriented.  He seemed well in contact with reality.  He 
spoke clearly and was cooperative.  He demonstrated slightly 
above average intellectual functioning.  He showed adequate 
abstractional abilities and situational judgment.  He could 
do simple additions and multiplications accurately.  He had 
no difficulty with serial 7's, recent recall or remote 
recall.  He described his mood as anxious, but seemed rather 
calm and under control although perhaps mildly subdued during 
the evaluation.  He was slightly time pressured because they 
were running late and he had to get to an exam.  He denied 
any hallucinations, paranoid ideation, suicidal or homicidal 
ideation.  He denied obsessions or compulsions, though he 
sometimes had trouble letting go of problems at times.  He 
was quite alert, cooperative and displayed no overt 
psychosis.  He was given a diagnosis of bipolar disorder, 
most recent episode depressed, in partial remission and 
assigned a GAF score ranging from 62-64.  The examiner also 
offered the following discussion:

The veteran meets DSM-IV criteria for Bipolar 
Disorder, with a period of time in the past 
when he was hearing voices and displaying 
manic behavior.  He has had some recent 
noncompliance with the lithium due to adverse 
effects and knows he needs to contact his 
doctor about this.  For the most part he is 
functioning well.  He could benefit from 
further therapy and probably further 
medication evaluation.

VA gastrointestinal examination in December 1999 reflected 
the veteran's denials of any significant gastrointestinal 
symptoms such as dysphagia, early satiety, reflux, abdominal 
pain, bloating, distention, diarrhea, constipation and stool 
abnormality.  He indicated that his weight and appetite were 
good, and his energy level was excellent.  He did complain of 
heartburn, increased appetite, diarrhea and occasional 
swallowing difficulties associated with stressful situations.  
His physical examination was unremarkable.  He appeared 
healthy with a weight of 210 pounds.  He was given 
assessments of past history of peptic ulcer disease in 
remission; history of stress aggravated GI symptoms, nausea, 
vomiting and reflux symptoms with abdominal pain most 
consistent with functional bowel disease (IBS) in remission; 
GERD in remission with no poor prognostic factors, dysphagia 
or evidence of bleeding; and history of major depression in 
remission.

In February 2000, the veteran underwent a final evaluation by 
the PEB.  At that time, he reported doing well at the same 
job he had held for the past 21/2 years.  He was in his junior 
year while attending night classes at a local university, and 
his marriage was going very well.  He reported a general 
stabilization of his symptoms since his last examination in 
1999 while taking Lithium and Paroxetine.  He described his 
mood as generally euthymic with normal eating and sleeping.  
He did have occasional, short-term bouts of hopelessness, 
helplessness, and low mood which lasted less than a week in 
duration from where he returned to his normal state of 
functioning.  He denied history of suicidal ideation or 
attempts.  On mental status examination, he presented as 
neatly dressed with good hygiene.  He was alert and oriented.  
His speech was normal in rate, rhythm and tone.  He 
maintained good eye contact throughout the interview.  He was 
easily engageable and cooperative throughout.  His mood was 
euthymic with full range of affect.  He denied suicidal or 
homicidal ideation.  There were no signs of psychosis.  His 
insight was intact and his judgment was not impaired.  His 
cognition was grossly intact.  He was given final diagnoses 
of major depressive disorder with psychotic features, and 
alcohol dependence in full remission.  The PEB also provided 
the following conclusion:

"The patient's condition has stabilized.

The prognosis for continued good functioning 
is favorable provided that he remained 
abstinent from alcohol and compliant with 
current medication.

The degree of civilian, social and 
occupational impairment is mild."

The PEB recommended a separation from TDRL with a 10 percent 
disability rating for major depressive disorder with 
psychotic symptoms under Diagnostic Code 9434.

III.  Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2002).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159 (2002).

A.  Major Depressive Disorder

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  On November 7, 1996, new regulations became 
effective with respect to the criteria to be considered in 
mental disorder cases.  61 Fed. Reg. 52695-52702 (Oct. 8, 
1996).  Prior to the effective date of the new regulations, 
the veteran's initial rating may only be evaluated under the 
older version of the applicable regulations.  VAOPGCPREC 3-
2000 (April 10, 2000).  However, from and after the effective 
date of amendment, the Board must consider both the old and 
the new criteria and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
38 U.S.C.A. § 5110(g) (West 2002).

The RO has rated the veteran's major depressive disorder with 
psychotic symptoms as 10 percent disabling effective to the 
date of claim.  Under the old criteria, a 10 percent rating 
for major depressive disorder under Diagnostic Code 9207 was 
warranted for a finding of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9207 (1995-
96).  A 30 percent rating was warranted for definite 
impairment in the ability to maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce "definite" 
industrial impairment.  A 50 percent disability rating was 
warranted for major depression which resulted in considerable 
impairment of social and industrial adaptability.  Id. 

The terms "definite," and "considerable" were not defined in 
VA's Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(1995-2002).  In Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in the 30 percent 
rating criteria in 38 C.F.R. § 4.132 was "qualitative" in 
nature, whereas the other terms used in the rating schedule 
were "quantitative" in nature.  VA's General Counsel 
subsequently concluded that the term "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree" representing a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VAOPGCPREC Op. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 2002).  

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 
4.130.  The revised rating criteria provides that major 
depressive disorder (Diagnostic Code 9207), as well as other 
mental disorders, are to be assigned a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing DSM- IV.  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2002).  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
is social, occupational, or school functioning (e.g., 
occasional truancy, or theft within household), but generally 
functioning pretty well, has some meaningful relationships."

The post-service medical evidence of record reflects a 
diagnosis of major depressive disorder with psychotic 
symptoms primarily manifested by transient episodes of 
depression, suicidal ideation, sleep difficulty, anxiety and 
difficulty with concentration and tolerance.  Due to suicidal 
ideations, the veteran received emergency room treatment in 
October 1996 and underwent a brief hospitalization beginning 
in December 1996.  As reflected in examination reports, the 
veteran was also experiencing employment difficulties due, in 
part, to his depression, lack of motivation and decreased 
coping skills.  A PEB examination in 1997 found no 
significant psychiatric manifestations, but nonetheless 
determined that his condition remained guarded.  In the 
opinion of the Board, the evidence of record prior to the 
September 14, 1998 PEB examination more nearly demonstrates 
that the veteran's major depressive disorder with psychotic 
symptoms had been productive of "definite" industrial 
impairment.  With application of 38 C.F.R. § 4.7 and the 
benefit of the doubt rule, the Board grants a 30 percent 
rating under the old version of Diagnostic Code 9207 up and 
until September 14, 1998.

The Board, however, finds no basis for the next higher 50 
percent rating under the old or new version of Diagnostic 
Code 9207.  In this respect, VA mental disorders examination 
in January 1996 described the veteran's psychiatric disorder 
as in "nearly full remission" while clinical records 
demonstrated that, following the exacerbation of symptoms 
from October 1996 through January 1997, he was capable of 
working while attending school.  His overall clinical picture 
was absent significant deficits of speech, memory, judgment, 
thinking or mood.  There was no evidence of psychosis, panic 
attacks or poor hygiene habits.  The preponderance of the 
evidence, therefore, is against the assignment of a 50 
percent rating under either the old or new versions of 
Diagnostic Code 9207.  There is no doubt of material fact to 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West 2002).

It is also the opinion of the Board that, as of the PEB 
examination on September 14, 1998, the evidence of record 
overwhelming demonstrated that the veteran's major depression 
was no more than mildly or minimally disabling.  Prior to 
this examination, the record reflected the veteran's report 
of "doing well" with work and school as he was gainfully 
employed and making substantial progress in obtaining a 
degree in engineering by attending night classes at a local 
university.  The September 14, 1998 PEB examination itself 
was negative for any deficits of speech, memory, judgment, 
thinking or mood.  There was no evidence of psychosis, panic 
attacks, poor hygiene habits or suicidal ideations.  This 
examination resulted in opinion that the veteran's 
psychiatric condition had stabilized with "minimal" 
civilian social and occupational impairment.  These findings 
were confirmed by VA examination in December 1999 wherein he 
was described as "functioning well" and the PEB examination 
in February 2000 wherein his social and occupational 
impairment was described as "mild."  His December 1999 
score of 62 to 64 represents impairment of psychological, 
social and occupational functioning which is less than 
moderate in degree.  Therefore, the Board finds, by a 
preponderance of the evidence, that a rating in excess of 10 
percent is not warranted under either the old or new version 
of Diagnostic Code 9207 subsequent to September 14, 1998.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

In summary, the Board finds that, for the time period prior 
to September 14, 1998, the veteran is entitled to a 30 
percent rating for his service connected psychiatric 
disability.  The Board further finds that, since September 
14, 1998, the veteran is not entitled to an evaluation in 
excess of the currently assigned 10 percent rating.  The 
issuance of a "staged" rating in an "initial rating" claim 
has been noted as necessary where the disability picture 
differs in severity during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the veteran 
has been provided ample argument and opportunity to address 
his entitlement to a rating in excess of 10 percent for the 
entire appeal period, the Board finds that no prejudice 
accrues to the veteran in issuing this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 389 (1993).  The Board further 
notes that, as the 30 percent rating assigned by the Board 
has an effective date of less than 5 years, the stabilization 
of rating provisions of 38 C.F.R. § 3.344 are not applicable.

In so deciding, the Board has deemed the veteran as competent 
to describe his psychiatric symptoms and the effect of such 
symptoms on his social and occupational functioning.  In 
fact, the Board has relied on his report of symptoms in the 
assignment of the 30 percent rating in effect until September 
14, 1998.  The competent medical evidence, however, fails to 
establish his entitlement to further compensation than those 
rates currently assigned.  The Board is also cognizant of the 
50 percent evaluation provided by the PEB during portions of 
the appeal period, but finds no evidence to support such an 
evaluation.  Interestingly, the record reflects that the PEB 
assigned a 50 percent rating for "considerable" social and 
industrial impairment at the same time it issued a GAF score 
of 65 which represented social and occupational impairment 
that was intermediate between "mild" and "moderate" in 
degree.  The use of terminology such as "minimal," "mild," 
"definite" or "considerable" by physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  See generally 38 C.F.R. § 4.130 
(1995-96).  Rather the determination of any disability is to 
be based on the report and the analysis of the symptomatology 
and the full consideration of the whole history.  See 
38 C.F.R. §§ 4.1, 4.2, 4.6 (2002).

B.  Esophagitis with dyspepsia

The severity of diseases of the digestive system are 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.114.  The preamble instructs that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 
to 7348 inclusive will not be 


combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
picture warrants such elevation.

The veteran's service medical records reflect a diagnosis of 
dyspepsia secondary to esophagitis and/or GERD.  His symptoms 
had included nausea, epigastric pain, heartburn, loss of 
appetite, chest pain, weight loss, occasional diarrhea and 
headaches.  Post-service, however, the veteran has 
consistently denied any significant GI symptoms beyond 
occasional swallowing difficulties, heartburn and diarrhea.  
On numerous occasions, he has reported to VA examiners that 
his GI disorder was asymptomatic.  VA examinations in January 
1996 and December 1999 provided conclusions that his GI 
disorder was asymptomatic.  The intervening VA clinical 
records reveal that his weight and nutritional status had 
remained stable without any treatment for his GI disorder.

The RO has rated the veteran's esophagitis with dyspepsia as 
noncompensable under Diagnostic Code 7299-7203.  The minimal 
30 percent rating under Diagnostic Code 7203 requires 
moderate stricture of the esophagus.  A 50 percent rating 
requires severe stricture of the esophagus permitting liquids 
only.  When a diagnostic code does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the requirements for a compensable 
evaluation have not been met.  38 C.F.R. § 4.31.  Although 
the veteran has voiced occasional complaint of swallowing 
difficulty, the medical evidence fails to demonstrate any 
clinical evidence of stricture of the esophagus.  Certainly, 
there is no evidence of an esophageal stricture which can be 
deemed "moderate" in degree.  A compensable rating under 
Diagnostic Code 7203, therefore, is not warranted.

The Board has also considered whether a compensable rating 
might be in order under alternative schedular criteria.  The 
veteran had an in-service history of treatment for 
esophagitis with dyspepsia or reflux symptoms.  Under 
Diagnostic 


Code 7346, a 10 percent rating is available for hiatal hernia 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
assigned with two or more of the symptoms for the 30 percent 
evaluation of less severity.

The evidence during the appeal period is negative for 
evidence of vomiting, hematemesis, melena, anemia and/or 
substernal or arm or shoulder pain.  There are reports of 
occasional symptoms of swallowing difficulties, heartburn and 
diarrhea which, by the veteran's own account, are very 
infrequent.  His nutritional status and weight has remained 
stable.  Again, clinical evaluations of the veteran have 
resulted in assessments that his service connected GI 
disorder was asymptomatic or in "remission."  In light of 
these facts, the Board concludes that the preponderance of 
the evidence weighs against consideration of an alternative, 
compensable rating under Diagnostic Code 7346.  There is no 
doubt to be resolved in the veteran's favor.  

In so deciding, the Board has deemed the veteran as competent 
to describe his gastrointestinal symptoms which, by his own 
account, has largely been asymptomatic during the appeal 
period.  The competent medical evidence fails to establish 
his entitlement to a compensable evaluation.  See Espiritu, 2 
Vet. App. 492 (1992); 38 C.F.R. §3.159 (2002).  The Board 
further notes that, as the veteran is not in receipt of an 
award of service connection for irritable bowel syndrome as 
noted on the December 1999 VA examination, consideration of 
compensation for such symptoms is statutorily prohibited.  
38 U.S.C.A. § 1155 (West 2002).  The benefit of the doubt 
rule is not for application, see 38 U.S.C.A. § 5107(b) (West 
2002), and there is no basis for consideration of a staged 
rating.  See Fenderson, 12 Vet. App. 119 (1999)




ORDER

An initial 30 percent rating, but not higher, for major 
depressive disorder with psychotic symptoms is granted for 
the time period prior to September 14, 1998.

An initial rating in excess of 10 percent major depressive 
disorder with psychotic symptoms is denied for the time 
period since September 14, 1998.

An initial compensable rating for esophagitis with dyspepsia 
is denied.


	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

